


110 HR 2427 IH: To require that an independent review of the efficiency

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2427
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require that an independent review of the efficiency
		  and effectiveness of all headquarters offices of USDA Rural Development and the
		  Natural Resource Conservation Service be carried out before any county Rural
		  Development office may be merged with a county office of the Natural Resource
		  Conservation Service or any county office of the Natural Resource Conservation
		  Service may be merged with a county Rural Development office.
	
	
		1.Independent review of
			 headquarters offices of USDA Rural Development and the Natural Resource
			 Conservation Service pending any county office mergers
			(a)Review
			 requiredThe Secretary of
			 Agriculture shall enter into a contract with an independent reviewing authority
			 selected by the Secretary to carry out an independent review of the efficiency
			 and effectiveness of operations at all headquarters offices of USDA Rural
			 Development and the Natural Resource Conservation Service, including—
				(1)the headquarters
			 offices in Washington, DC; and
				(2)all State
			 offices.
				(b)Review
			 requirementsThe review described in subsection (a) shall include
			 a review for each office of—
				(1)management
			 practices;
				(2)information
			 technology purchases and deliverables;
				(3)software
			 development;
				(4)contractor hiring
			 practices and related cost-savings; and
				(5)such other factors
			 as the independent reviewing authority considers to be relevant to the
			 efficiency and effectiveness of operations at each office.
				(c)ReportNot
			 later than 30 days after the date of completion of the independent review, the
			 independent reviewing authority shall submit to the Secretary, the Committee on
			 Agriculture of the House of Representatives, and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that contains—
				(1)a
			 description of the results of the study; and
				(2)recommendations
			 for improving the efficiency and effectiveness of operations at each
			 office.
				(d)Prohibition on
			 county office mergers implementation of report recommendationsThe Secretary may not merge any county
			 Rural Development office with a county office of the Natural Resource
			 Conservation Service or any county office of the Natural Resource Conservation
			 Service with a county Rural Development office before the later of the
			 following dates:
				(1)The date on which
			 the Secretary determines that each headquarters office referred to in
			 subsection (a) has implemented the recommendations for that office contained in
			 the report submitted under subsection (c).
				(2)October 1,
			 2008.
				
